internal_revenue_service number release date index number -------------------- ------------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc tege eb hw plr-115258-05 date july legend taxpayer borough ordinance --------------------------------------------------------------------------------------------------- ---------------------------- --------------------------- -------------------- ------- you state that you were injured as a police officer it was subsequently this is in reply to a ruling_request dated date submitted on your ------------------- behalf concerning the federal_income_tax treatment of payments you receive as disability retirement under the borough’s ordinance determined that you were injured in the line of duty and permanently disabled your disability retirement was approved from the borough as a service-connected disability termination of those payments you began receiving service-connected disability benefits pursuant to the borough’s ordinance for a period of time you received state workers compensation benefits after section of the ordinance provides in part that a participant who is totally and permanently disabled shall be entitled to a monthly disability benefit equal to the participant’s accrued_benefit determined as of his disability date plus any cost of living adjustment to which the participant may be entitled sec_1 of the ordinance further provides plr-115258-05 total and permanent disability shall mean a condition of physical or mental impairment due to which a participant is unable to perform any substantial_gainful_activity and due to which the participant qualifies for social_security disability benefits certification of such condition shall be made by the plan_administrator in accordance with uniform principles consistently applied and upon such competent medical evidence as the plan_administrator deems necessary or desirable a condition shall not be treated as a total and permanent disability unless such condition results from the participant’s performance in the line of the employee’s duty as a member of the employer’s police force therefore an employee whose physical or mental impairment does not occur in the line of duty is not entitled to receive disability benefits sec_104 of the code provides that gross_income does not include sec_1_104-1 of the income_tax regulations provides that sec_104 sec_61 of the internal_revenue_code the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or a statute in the nature of workmen’s compensation act that provides compensation to employees for personal injuries or sickness incurred during employment however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness the fact that the amount received as a disability retirement pension is computed with regard to the employee’s salary prior to retirement does not disqualify the payment from being in the nature of workmen’s compensation see revrul_85_104 1985_2_cb_52 revrul_75_500 1975_2_cb_44 and revrul_68_10 1968_1_cb_50 conclude that amounts you receive as disability payments under the ordinance are excludable from your gross_income under sec_104 of the code income_tax consequences of the transaction described under any other section of the code accordingly based on the representations made and authorities cited above we except as specifically ruled above no opinion is expressed as to the federal plr-115258-05 sec_6110 of the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer on whose behalf it was requested sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
